TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00164-CV


                                    J. E. and B. K., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




             FROM THE 22ND DISTRICT COURT OF HAYS COUNTY,
    NO. 2012-1417, THE HONORABLE WILLIAM R. HENRY, JUDGE PRESIDING


                                           ORDER

PER CURIAM

               On May 21, 2014, this Court granted in part B. K.’s first motion for extension of

time to file appellant’s brief and ordered counsel to file the brief no later than June 5, 2014. On

May 27, 2014, this court received Appellant B. K.’s Motion for Substitution of Counsel and

Unopposed Second Motion for Extension of Time to File Principal Brief.

               Amendments to the rules of judicial administration accelerate the final disposition

of appeals from suits for termination of parental rights.        See Tex. R. Jud. Admin. 6.2(a)

(providing 180 days for court’s final disposition). The accelerated schedule constrains this

Court’s leeway in granting extensions. In this instance, we grant both motions and order counsel

to file appellant=s brief no later than June 19, 2014. If the brief is not filed by that date,

appellant’s new counsel, Leslie Ritchie Robnett, may be required to show cause why she should

not be held in contempt of court.
              It is ordered on May 28, 2014.

Before Justices Puryear, Goodwin and Field